Citation Nr: 0515571	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for rash on the back, 
face, and arms, claimed as due to undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disorder 
manifested by memory loss, slow reaction, slow response time, 
and altered decision making, claimed as due to undiagnosed 
illness.  

3.  Entitlement to service connection for joint aches, 
claimed as due to undiagnosed illness.  

4.  Entitlement to service connection for a kidney disorder, 
claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1981 and from April 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran and his wife testified before the undersigned at 
a Travel Board hearing in June 2004.  A transcript of that 
hearing has been associated with the claims folder.  

The issue of service connection for rash on the back, face, 
and arms on the merits, as well as the issue of service 
connection for joint aches, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a chronic skin 
disorder in November 1991 and October 1995 rating decisions; 
the veteran did not initiate an appeal of either decision.  

3.  Evidence received since the October 1995 rating decision 
that denied service connection for a skin disorder was not 
previously of record, is not cumulative, bears directly on 
the matter for consideration, and is so significant that it 
must be considered with all evidence of record in order to 
fairly adjudicate the appeal.  

4.  The RO denied service connection for a disorder 
manifested by memory loss, slow reaction, slow response time, 
and altered decision making in an October 1995 rating 
decision; the veteran did not initiate an appeal of this 
decision.  

5.  Evidence received since the October 1995 rating decision 
that denied service connection for a disorder manifested by 
memory loss, slow reaction, slow response time, and altered 
decision making is cumulative of evidence of previously of 
records or does not bear directly on the matter for 
consideration.  

6.  There is no competent evidence of a current diagnosis of 
any chronic kidney disorder.  


CONCLUSIONS OF LAW

1.  The November 1991 and October 1995 rating decisions that 
denied service connection for a chronic skin disorder are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
October 1995 rating decision to reopen the claim for service 
connection for a chronic skin disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).   

3.  The October 1995 rating decision that denied service 
connection for a disorder manifested by memory loss, slow 
reaction, slow response time, and altered decision making is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2004).

4.  No new and material evidence has been received since the 
October 1995 rating decision to reopen the claim for service 
connection for a disorder manifested by memory loss, slow 
reaction, slow response time, and altered decision making.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

5.  Service connection for a kidney disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a September 2001 letter, the RO explained 
to the veteran the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the May 2003 statement of the case includes the 
text of the regulations that implement the notice and 
assistance provisions from the statute.  Therefore, the Board 
finds that the RO provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided VCAA notice in September 2001, prior to the April 
2002 decision on appeal, such that there is no conflict with 
Pelegrini.  

In addition, the Board notes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  Although the VCAA 
notice letter to the veteran does not specifically contain 
this request, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  That letter specifically identified 
certain evidence that the RO would secure.  It also asked the 
veteran to identify any other private, VA, or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asks the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  In this case, the Board finds no indication 
of defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured 
private medical records as authorized by the veteran and 
relevant medical examinations.  The veteran has submitted 
additional private medical evidence, a personal written 
statement, two lay statements, and testimony during the June 
2004 Board hearing.  The Board acknowledges that the veteran 
has reported receiving VA medical care but that there are no 
current VA medical records in the claims folder.  The Board 
emphasizes that the veteran specifically alleges relevant VA 
medical care for a skin disorder and joint aches only.  VA is 
only required to obtain records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  Thus, with respect to 
the claims for a service connection for kidney disorder and 
whether there is new and material evidence to reopen the 
claims for service connection for a skin disorder and a 
disorder manifested by complaints including memory loss, the 
Board finds that the absence of VA records does not prevent 
deciding the issues on appeal.  With respect to the claim for 
service connection for a skin disorder on the merits and for 
service connection for joint aches, this matter is discussed 
at length in the Remand portion of the decision, below.  The 
Board is otherwise satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
claims at issue were received in February 2001, the amended 
regulations are not for application.  

Analysis

New and Material Evidence to Reopen

The RO denied service connection for a chronic skin disorder 
in November 1991 in November 1991 rating decision.  In an 
October 1995 rating decision, the RO again denied service 
connection for a chronic skin disorder, as well as for a 
disorder manifested by memory loss, slow reaction, slow 
response time, and altered decision making.  The veteran did 
not initiate an appeal of the November 1991 rating decision 
or the October 1995 rating decision.  Therefore, the RO's 
decision of November 1991 and October 1995 are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2004).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

On the issue of service connection for rash on the back, 
face, and arms, claimed as due to undiagnosed illness, the 
Board notes that the RO previously denied the claim initially 
because there was no evidence of a chronic skin disorder, and 
subsequently because there was no evidence of a chronic skin 
disorder in service or within the applicable presumptive 
period for undiagnosed illness claims.  See 38 C.F.R. 
§ 3.317 (1995).  

The Board finds that there is new and material evidence to 
reopen this claim.  Specifically, in April 2002, the veteran 
underwent a VA dermatology examination that yielded a new 
diagnosis and information relevant to the claim.  The Board 
finds that this evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.  However, the Board finds that 
additional development is required.  This matter is addressed 
further in the Remand portion of the decision, below.       

On the issue of service connection for a disorder manifested 
by memory loss, slow reaction, slow response time, and 
altered decision making, claimed as due to undiagnosed 
illness, the RO denied the claim in the October 1995 rating 
decision because there was no evidence of such a chronic 
disorder in service or within the applicable presumptive 
period for undiagnosed illness claims.  See 38 C.F.R. 
§ 3.317.

The majority of the evidence received since the October 1995 
rating decision addresses unrelated claims.  This evidence 
does not bear directly on the matter for consideration and is 
therefore not new and material evidence.  38 C.F.R. § 
3.156(a).  Private medical records dated in November 2001 
reflect complaints of memory loss; there was no associated 
finding RO diagnosis.  In a January 2002 statement, the 
veteran indicated that his memory was not good.  His wife's 
January 2002 statement indicated that the veteran's response 
time was slow.  They offered similar testimony during the 
June 2004 Board hearing.  The Board finds that these 
assertions of disability are cumulative of assertions made in 
connection with the decision rendered in the October 1995 
rating decision.  In particular, the veteran alleged in his 
November 1994 claim that he had memory loss and slow response 
time.  He offered the same complaints in the February 1995 VA 
psychiatric examination and the March 1995 VA psychological 
evaluation.  Therefore, the statements and testimony from the 
veteran and his wife are cumulative of evidence previously of 
record and are therefore not new and material. Id.  
Accordingly, the claim is not reopened.     

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for a kidney disorder, 
claimed as due to undiagnosed illness.  However, during the 
June 2004 Board hearing, he and his representative 
acknowledged that he had no diagnosis or finding or any 
chronic kidney disability.  He had previously experienced 
urinary frequency, but did not have a problem currently.  
Review of the medical evidence of record confirms the 
veteran's statements: there is no competent evidence of a 
diagnosis of a chronic kidney disorder or any findings 
related to the kidneys.  Private medical records reflect 
prior treatment for prostatitis with urinary frequency and 
urgency.  A successful claim for service connection requires 
competent evidence of a current disability.  Boyer, 210 F.3d 
at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Absent competent evidence of a current chronic disability in 
this case, the Board finds that the preponderance of the 
evidence is against service connection for a kidney disorder, 
claimed as due to undiagnosed illness.  38 U.S.C.A. § 
5107(b).  The appeal is denied.   
  

ORDER

As new and material evidence has been received, the claim for 
service connection for rash on the back, face, and arms, 
claimed as due to undiagnosed illness, is reopened.  To that 
extent, the appeal is granted.  

As no new and material evidence has been received, the claim 
for service connection for a disorder manifested by memory 
loss, slow reaction, slow response time, and altered decision 
making, claimed as due to undiagnosed illness, is not 
reopened.  The appeal is denied. 

Service connection for a kidney disorder, claimed as due to 
undiagnosed illness, is denied.  

REMAND

As indicated above, the Board has reopened the claim for 
service connection for rash on the back, face, and arms, 
claimed as due to undiagnosed illness.  The claim must now be 
considered based on all the evidence of record.  However, 
before proceeding to adjudicate the merits of this issue, as 
well as the issue of service connection for joint aches, 
claimed as due to undiagnosed illness, the Board finds that 
additional development is required.  

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
Specifically, in a disability compensation claim, the VCAA 
provides that the duty to assist includes obtaining records 
of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA).  
During the June 2004 Travel Board hearing, the veteran 
testified that he received treatment for his skin condition 
and joint aches at the VA Medical Center in Durham.  He has 
specifically stated that his doctor has related his symptoms 
to Persian Gulf service.  The RO made one attempt in 
September 2001 to secure records from the VA Medical Center 
in Durham dated from February 2001, but received a negative 
reply.  There has been subsequent attempt to search for more 
recent records.  A remand is required to accomplish this 
action.        

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
records from the VA Medical Center in 
Durham dated from October 2001 to the 
present.  The records should include all 
outpatient treatment notes, any 
dermatology, orthopedic, or rheumatology 
consultation notes, and any related X-ray 
or laboratory reports.  If no records are 
available, a reply to that effect is 
required.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  On so 
doing, it must consider all evidence 
received or secured since the May 2003 
statement of the case.  If the 
disposition of either claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


